Citation Nr: 1340456	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  06-36 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, including as secondary to bilateral feet and ankle disorders.

2.  Entitlement to service connection for a cervical spine disorder, including as secondary to bilateral feet and ankle disorders.

3.  Entitlement to service connection for a right knee disorder, including as secondary to bilateral feet and ankle disorders.

4.  Entitlement to service connection for a left knee disorder, including as secondary to bilateral feet and ankle disorders.

5.  Entitlement to service connection for post-phlebitic syndrome, right lower extremity, including as secondary to bilateral feet and ankle disorders,

6.  Entitlement to service connection for post-phlebitic syndrome, left lower extremity, including as secondary to bilateral feet and ankle disorders.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, V.W.


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to June 1963 and from August 1963 to July 1966.  This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a May 2006 rating decision issued by the Regional Office (RO) in Waco, Texas.  The case was remanded by the Board for additional development in January 2013 and in June 2013 and has now been returned to the Board for appellate disposition.

The Veteran testified before the undersigned Acting Veterans Law Judge in July 2010.  The Veteran also testified before a decision review officer (DRO) at the RO in April 2008.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a lumbar spine disorder, a cervical spine disorder, a right knee disorder, and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Post-phlebitic syndrome of the right lower extremity was not shown to have been caused or aggravated by service or a service connected disability.

2.  Post-phlebitic syndrome of the left lower extremity was not shown to have been caused or aggravated by service or a service connected disability.


CONCLUSIONS OF LAW

1.  Post-phlebitic syndrome of the right lower extremity was not caused or aggravated by service or a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013). 

2.  Post-phlebitic syndrome of the left lower extremity was not caused or aggravated by service or a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   In February 2005, prior to the rating decision at issue, the Veteran was sent a letter which explained how VA could assist him with obtaining evidence in support of his claim.  This letter also explained what the evidence needed to show in order to establish service connection for a claimed disability.  In March 2006 the Veteran was sent a letter which explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities. Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.  The Veteran identified additional treatment at a VA Medical Center from the late 1980s and early 1990s.  All reasonable efforts were made to try to obtain these records, if they exist, but they were found by the RO to be unavailable.  The Veteran was notified of this by letter in May 2006.  In response, the Veteran was unable to provide copies of these records.  The Board finds that further attempts to obtain these records would be futile.


VA provided the Veteran with an adequate medical examination regarding the issues decided on appeal.  The Veteran was afforded multiple VA examinations in connection with his claims.  He was first examined with respect to his orthopedic complaints in November 2005.  Although the identifying information on the examination report is incorrect, review of the facts set forth therein shows that it does pertain to the Veteran.  His veins were examined in July 2007.  His knees and back were also reexamined at that time.  He was examined again in May 2011.  The examiner considered the examination results and history as documented in the claims file and provided reasoned opinions as to the etiology of the Veteran's multiple claimed disorders, but did not address aggravation.  Taken cumulatively, the 2013 examinations address the relevant theories of entitlement, are based on a review of the relevant evidence, and provide supporting rationale.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, taken together, the examinations and opinions of record are adequate. 

Additionally, the Veteran provided testimony at a July 2010 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Additionally, at the July 2010 hearing the Acting Veterans Law Judge identified the issues and explained that the Veteran's claims had been denied due to lack of nexus; although he had submitted some evidence of a positive nexus including from his chiropractor, VA examiners had provided negative nexus opinions.  See 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

This appeal was remanded by the Board in January 2013 and June 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  The January 2013 remand requested the following development:  secondary service connection notice and an opinion regarding any diagnosed post-phlebitic syndrome was caused or aggravated by service or by service-connected disabilities.  This development was completed via a January 2013 letter and March 2013 opinion that addressed direct service connection.  The June 2013 remand requested the following development: an opinion regarding whether the post-phlebitic syndrome was aggravated by the service-connected foot and ankle disabilities.  Such an addendum opinion was obtained in July 2013.  

It is noted that the June 2013 remand instructions requiring addendum opinions addressing aggravation requested that, when addressing the issue of post-phlebitic syndrome, the examiner address a May 2008 private medical opinion that appeared to relate post-phlebitic syndrome to the Veteran's service connected ankle and foot disorders.  The examiner reviewed the opinion of the date set forth in the remand, but did not find that it addressed post-phlebitic syndrome; rather, it appeared to relate to the Veteran's orthopedic problems.  The Board reviewed the May 2008 private opinion again, which was provided in response to a query from the Veteran's representative about whether all of the Veteran's disabilities, as opposed to any one specific disability, were related to his service connected disabilities of the feet and ankles.  It appeared to be a general response to this query indicating that all of the Veteran's disabilities were related to his feet and ankles; post-phlebitic syndrome was not specifically identified or discussed in the response.  The opinion did not provide any rationale, rather it referred the reader to the medical records for a rationale.  Review of the medical records does not reflect this provider ever diagnosed or treated the Veteran for post-phlebitic syndrome and they provide no information about post-phlebitic syndrome.  To the extent that the May 2008 private opinion which was identified in the June 2013 remand expressed the conclusion that the Veteran's post-phlebitic syndrome was etiologically related to his disorders of the ankles and feet, no rationale was ever provided upon which the VA examiner could comment.  Therefore, the Board finds that there was substantial compliance with the instructions set forth in the June 2013 remand, notwithstanding the examiner's interpretation that the May 2008 opinion was directed only at the Veteran's orthopedic problems and her resultant failure to comment upon the opinion.  Upon review of the private opinion, to the extent that it referred to post-phlebitic syndrome, there was no rationale upon which to comment so the examiner's failure to provide comment on a non-existent rationale could not prejudice the Veteran in any way.  Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board also notes that the Veteran sent in additional evidence after the most recent supplemental statement of the case (SSOC) was issued in this matter.  However, that evidence did not pertain to the Veteran's claims for service connection for post-phlebitic syndrome of the lower extremities.  Additionally, the Veteran waived AOJ consideration of the evidence.

The Board finds that VA properly adhered to notice requirements and that all indicated development has been completed.  

Service connection

The Veteran contends that he developed post-phlebitic syndrome of the lower extremities as a result of his service connected foot and ankle disabilities.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases which are listed in 38 C.F.R. § 3.309 may be granted if manifest to a compensable degree within one year of separation from service.  However, post-phlebitic syndrome is not one of these diseases.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In most cases, establishing a nexus to service requires medical evidence.  However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    
 
In this case, the Veteran's service treatment records (STRs) do not show complaints or treatment related to post-phlebitic syndrome or any other disorder of the veins of the lower extremities.  Moreover, the Veteran does not allege that post-phlebitic syndrome onset during service.  Rather, he contends that it is due to the effects of his service connected foot and ankle disabilities.   The Veteran is service connected for bilateral metatarsalgia and bilateral ankle strain and tendonitis.  

VA treatment records reflect that in November 1995, the Veteran developed acute thrombophlebitis of the left leg for which he received hospital treatment.  VA treatment records do not reflect the etiology of the Veteran's circulatory problems in the lower extremities.

The Veteran was afforded a VA muscles examination in November 2005.  The examiner recorded that the Veteran experienced an episode of left calf thrombophlebitis in 1985, which occurred during a postoperative sedentary time, and was treated with short course of anticoagulants and anti-inflammatories.  The records also indicate that the right calf was also involved in superficial phlebitis, and both legs have been troubled with intermittent swelling of a dependent nature and stinging pain of venous insufficiency.  The Veteran did not have any muscle disease, but post-phlebitic syndrome of both lower extremities which was not related to the bilateral metatarsalgia of the feet.  

The Veteran's representative asked that the Veteran's orthopedic doctor indicate whether it was more likely than not, not likely, or as likely as not that all of the Veteran's claimed disorders (back, neck, and knee disorders and post-phlebitic syndrome) were related to the Veteran's service.  In a May 2008 response, the Veteran's private physician wrote "more likely than not" without any further explanation.  He stated that the clinic notes provided a rationale.  The clinic notes show orthopedic treatment for the back, knees, neck, and sacroiliac joints, but no complaints, treatment, or diagnoses related to the Veteran's post-phlebitic syndrome.

In July 2007, the Veteran was examined by VA concerning his bilateral post-phlebitic syndrome.  The examiner opined that the Veteran's bilateral leg post-phlebitic syndrome was less likely than not related to his bilateral metatarsalgia.  She noted that the Veteran denied having any right leg deep vein thrombosis or right leg problem in the past.  Thus, right leg symptoms were less likely than not related to the Veteran's metatarsalgia.  

The Veteran testified at a hearing in July 2010.  He explained that previously he had a blood clot in his left leg.  He was in the hospital for 11 days.  Since then, he continued to have problems with mostly his left leg.  He had some swelling.  The clot had not returned.  He felt that this was related to his feet.

The Veteran was reexamined by VA in May 2011.  At that time it was noted that the Veteran developed a blood clot in his left lower leg just above the ankle.  There was no injury or trauma to the leg.  He developed pain in his calf and it felt hard prior to driving about 185 miles by car.  He attended a funeral of a family member but did have to sit a lot from the pain.  While driving back the pain became more intense so he went to the hospital and was hospitalized and started on anticoagulants.  He was hospitalized for 11 days and then sent home on medication which he continues to take.  A Doppler study was done and a blood clot was confirmed.  There was no recurrence of the clot.  Currently, he has very little pain in his calves with walking and not signs of claudication.  He was never diagnosed with varicose veins or atherosclerosis of the lower extremities.  There was no deep vein thrombosis or symptoms in the right lower extremity.  After examination, the diagnosis was history of a blood clot in the left leg treated and resolved and no recurrence.  It was noted that the Veteran does not have post phlebitic syndrome.  The examiner wrote that while reviewing the claims file there was documentation from the 2007 VA examination that the Veteran's legs were normal in color and temperature without any edema and that the Veteran played golf and walked one to one and a half miles regularly.  The Veteran currently had peripheral pitting edema and dilated veins which occurred since then but not obviously within several years after the deep vein thrombosis.  It was the examiner's opinion that the Veteran did not have post-phlebitic syndrome and as such the bilateral lower extremity condition was less likely than not caused by or a result of his bilateral foot or ankle condition.  

In 2012, the Veteran received surgical clearance including studies showing no blood clots and normal veins and a vena cava filter in place, and had a left knee arthroplasty.  

The Veteran was again reexamined in March 2013.  The examiner opined that post-phlebitic syndrome was less likely than not related to the Veteran's service or a service connected disability.  The Veteran developed leg pain just prior to a long trip to a funeral.  He decided to continue on the trip and upon return the pain increased and he stopped at a medical facility.  He was diagnosed with deep vein thrombosis of his left leg, given appropriate medical treatment, and then discharged.  He developed phlebitis of his legs years later but no blood clots or recurrence of deep vein thrombosis.  He continues to take anticoagulants to prevent deep vein thrombosis from forming.  The examiner noted that risk factors for deep vein thrombosis include major surgery, obesity, female gender, and venous stasis.  Foot and ankle (joint) problems are not risk factors for development of deep vein thrombosis unless they result in immobility and/or venous stasis and signs of that condition.  

A supplementary opinion was obtained from a VA examiner in July 2013.  The examiner explained that phlebitis is the inflammation of a vein marked by the infiltration of the coats of the vein and the formation of a thrombus.  Nonpathological pain in one part of the body does not cause inflammation and infiltration of the vein in another part of the body; rather, the inflammation and infiltration of the veins causes the symptom of pain at the site of the thrombus formation.  The Veteran gave a history of a long car ride that resulted in the slowing of venous flow from his prolonged sitting position and the fact that he is obese causing greater pressure on the inguinal/femoral areas with the hips flexed while driving.  These are the most likely pathophysiologic reasons why the Veteran developed phlebitis and thrombus formation.  Pain in the Veteran's feet and ankles had nothing to do with the process of decreased venous return resulting in phlebitis with thrombus formation.  The examiner also noted that the disorder was not aggravated by the service-connected disabilities because there was no further increase in the disease process as evidence by a lack of another thrombus. 

The Board finds that the evidence of record does not support a finding of direct service connection for post-phlebitic syndrome.  First, there is a current disability as the evidence of record demonstrates diagnoses of post-phlebitic syndrome.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Second, however, the evidence does not demonstrate an in-service event, disease, or injury.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge).  The STRs are negative for any complaints, treatment, or diagnoses, and the Veteran has not alleged any symptoms during service.  

Finally, the evidence of record does not demonstrate a relationship between post-phlebitic syndrome and service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Initially, the Board notes that the November 2005 VA and May 2008 private opinions are assigned no probative value as neither provides supporting rationale. The Board notes that the 2008 private opinion noted the clinical records were the rationale, but this is not helpful as the clinical records do not address post-phlebitic syndrome.  The July 2007 and May 2011 VA opinions are also assigned no probative value as the foundation for the opinion is based upon erroneous facts or based upon a lack of a diagnosis.

The March 2013 VA examiner, however, found that the Veteran's post-phlebitic syndrome was less likely than not related to the Veteran's service or a service connected disability.  The examiner provided a supporting rationale for both opinions and based the opinions on the relevant evidence of record.  The July 2013 VA examiner determined that the disorder was not aggravated by the service-connected disabilities because there was no further increase in the disease process as evidence by a lack of another thrombus.  The examiner also examiner explained that phlebitis is the inflammation of a vein marked by the infiltration of the coats of the vein and the formation of a thrombus.  Nonpathological pain in one part of the body does not cause inflammation and infiltration of the vein in another part of the body; rather, the inflammation and infiltration of the veins causes the symptom of pain at the site of the thrombus formation.  The Veteran gave a history of a long car ride that resulted in the slowing of venous flow from his prolonged sitting position and the fact that he is obese causing greater pressure on the inguinal/femoral areas with the hips flexed while driving.  These are the most likely pathophysiologic reasons why the Veteran developed phlebitis and thrombus formation.  Pain in the Veteran's feet and ankles had nothing to do with the process of decreased venous return resulting in phlebitis with thrombus formation.  The examiner also noted that the disorder was not aggravated by the service-connected disabilities because there was no further increase in the disease process as evidence by a lack of another thrombus.  The Board accords these two opinions significant weight and probative value.  

The Board notes that while the Veteran also indicated that he believed that the blood clot in his left leg was caused by his foot and ankle disabilities, he was unable to explain the reason for his belief.  His lay opinion is outweighed by the opinion of the VA examiners, who have specialized medical expertise that the Veteran does not possess and who explained the reasoning leading to their conclusions that post-phlebitic syndrome was not related to the Veteran's foot and ankle disorders.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  Here, the preponderance of the evidence is against the Veteran's claims. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly service connection for post-phlebitis syndrome of the bilateral lower extremities is denied. 



ORDER


Entitlement to service connection for post-phlebitic syndrome of the right lower extremity is denied.

Entitlement to service connection for post-phlebitic syndrome of the left lower extremity is denied.



REMAND

The Veteran contends that he has back, neck, and bilateral knee disorders which are attributable to his service connected bilateral foot and ankle disabilities.  Specifically, he contends that his disabilities caused an altered gait which resulted in the development of bilateral knee and back problems and that the back disorder then caused the neck disorder.  

The Veteran was afforded multiple VA examinations and each of the VA examiners concluded that there was no relationship between the Veteran's service connected foot and ankle disabilities and his knee, back, and neck problems.  Although the Veteran's private physician stated that the Veteran's altered gait led to these problems, the record documented numerous instances when the Veteran walked with a normal gait.  In March 2013 a VA examiner explained that for pain in one area of the body to cause an effect on another part of the body (joints), unusual stress or imbalance must be exerted on the joints, and in this case there was no documentation of an abnormal gait, stress on other joints, or evidence of imbalance.  Subsequently, the Veteran clarified that his gait was intermittently, rather than constantly, abnormal.  In July 2013 the examiner further explained that in order for an altered gait to affect other body parts, it would have to be consistently antalgic.  The examiner reiterated that there was no documentation in the treatment records showing that there was unusual stress or imbalance on the Veteran's knee, back, or neck from an altered gait.

The Veteran thereafter obtained another opinion from his private physician.  The physician noted that the Veteran reported that he intermittently favored his feet with ambulation and opined that in that situation it would not be unusual to have intermittent episodes of synovitis or mild ligamentous sprain of the knees.  He also opined that the same could also be true with respect to episodes of mild lumbar muscle strain or strain.  This opinion appears speculative and is insufficient upon which to grant service connection.  The VA examiner has not had a chance to review or comment upon this new medical evidence, which seems to contradict the rationale provided by the examiner in the July 2013 examination addendum.  Therefore, a new supplementary VA medical opinion should be obtained which addresses the private physician's contentions.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain an addendum opinion from an appropriate examiner regarding the etiology of the Veteran's bilateral knee, back, and neck disorders.  The examiner must indicate whether it is at least as likely as not (50 percent or greater) that the Veteran's service connected foot and ankle disorders caused or aggravated (made permanently worse) the Veteran's bilateral knee, back, and neck disorders.  If knee and/or back disorders are determined to be related to the service connected foot and/or ankle disabilities than the examiner should also explain whether the neck disorder was caused or aggravated by the bilateral knee or back disorders.  The examiner must specifically comment upon the Veteran's assertion that he walked with an intermittently antalgic gait and his physician's opinion that this could have led to knee and back problems.

2.  Review the opinion report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


